If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


ANDREW PAUL SABATINE,                                              UNPUBLISHED
                                                                   December 15, 2022
               Plaintiff-Appellant,

v                                                                  No. 361068
                                                                   Leelanau Circuit Court
COLLEEN KNECHT SABATINE,                                           LC No. 2020-010532-DM

               Defendant-Appellee.


ANDREW PAUL SABATINE,

               Plaintiff-Appellee,

v                                                                  No. 361074
                                                                   Leelanau Circuit Court
COLLEEN KNECHT SABATINE,                                           LC No. 2020-010532-DM

               Defendant-Appellant.


Before: SHAPIRO, P.J., and BORRELLO and YATES, JJ.

PER CURIAM.

        In Docket No. 361068, plaintiff, Andrew Paul Sabatine, appeals as of right a judgment of
divorce, specifically that portion of the judgment pertaining to custody of the minor children. In
Docket No. 361074, defendant, Colleen Knecht Sabatine, appeals as of right the same judgment,
specifically that portion of the judgment dealing with child-support calculations. In Docket No.
361074, we affirm. In Docket No. 361068, we affirm in part, reverse in part, and remand for
further proceedings consistent with this opinion.

        The parties were married on April 22, 2013, and had two girls together. During a majority
of the marriage, the family lived together in Traverse City. Both plaintiff and defendant were in
high-paying professions, although defendant chose to work far fewer hours than plaintiff, in order
to care for the children. In September 2020, defendant abruptly moved the children to her parents’


                                               -1-
home in Fenton, to be near defendant’s family and childhood friends. She did not discuss the move
with plaintiff ahead of time. Although the trial court was troubled by the way defendant handled
the move to Fenton, it ultimately awarded primary physical custody to defendant, with liberal
parenting time to plaintiff.

                                  I. DOCKET NO. 361068

       Plaintiff contends that the trial court erred in analyzing several best-interests factors and
argues that the custody decision should be overturned. He also takes issues with the court’s
findings regarding the girls’ established custodial environment (ECE).

                                 A. STANDARDS OF REVIEW

       MCL 722.28 states:

              To expedite the resolution of a child custody dispute by prompt and final
       adjudication, all orders and judgments of the circuit court shall be affirmed on
       appeal unless the trial judge made findings of fact against the great weight of
       evidence or committed a palpable abuse of discretion or a clear legal error on a
       major issue.

As stated by this Court in Vodvarka v Grasmeyer, 259 Mich App 499, 507-508; 675 NW2d 847
(2003):

                [This Court] appl[ies] three standards of review in custody cases. The great
       weight of the evidence standard applies to all findings of fact. A trial court’s
       findings regarding the existence of an established custodial environment and
       regarding each custody factor should be affirmed unless the evidence clearly
       preponderates in the opposite direction. An abuse of discretion standard applies to
       the trial court’s discretionary rulings such as custody decisions. Questions of law
       are reviewed for clear legal error. A trial court commits clear legal error when it
       incorrectly chooses, interprets, or applies the law. [Quotation marks and citations
       omitted.]

                               B. BEST-INTERESTS FACTORS

       MCL 722.23 states:

              As used in this act, “best interests of the child” means the sum total of the
       following factors to be considered, evaluated, and determined by the court:

              (a) The love, affection, and other emotional ties existing between the parties
       involved and the child.

               (b) The capacity and disposition of the parties involved to give the child
       love, affection, and guidance and to continue the education and raising of the child
       in his or her religion or creed, if any.


                                                -2-
               (c) The capacity and disposition of the parties involved to provide the child
        with food, clothing, medical care or other remedial care recognized and permitted
        under the laws of this state in place of medical care, and other material needs.

               (d) The length of time the child has lived in a stable, satisfactory
        environment, and the desirability of maintaining continuity.

              (e) The permanence, as a family unit, of the existing or proposed custodial
        home or homes.

                (f) The moral fitness of the parties involved.

                (g) The mental and physical health of the parties involved.

                (h) The home, school, and community record of the child.

                (i) The reasonable preference of the child, if the court considers the child to
        be of sufficient age to express preference.

                (j) The willingness and ability of each of the parties to facilitate and
        encourage a close and continuing parent-child relationship between the child and
        the other parent or the child and the parents. A court may not consider negatively
        for the purposes of this factor any reasonable action taken by a parent to protect a
        child or that parent from sexual assault or domestic violence by the child’s other
        parent.

                (k) Domestic violence, regardless of whether the violence was directed
        against or witnessed by the child.

                (l) Any other factor considered by the court to be relevant to a particular
        child custody dispute.

         Plaintiff argues that the court should not have concluded that defendant was favored with
respect to factors (b) and (c) and instead should have concluded that the parties were equal. But
the evidence did not clearly preponderate in the opposite direction with regard to these factors.
Vodvarka, 259 Mich App at 507. Importantly, plaintiff himself stated that the couple had split the
family duties based on their skills and that he handled finances and home maintenance and
defendant primarily handled the medical and educational scheduling for the children. Defendant
testified she had always “taken the lead” on “pretty much all aspects of the day-to-day life of the
kids,” including extracurricular activities. Defendant said that she was “involved and in charge of
all the care of the kids” and would buy diapers and clothes for them, as well as groceries. She said
that she did “all of their baths.” She stated that it was difficult to get plaintiff to be involved in the
girls’ bedtime routines and that she would have to plead with him to read books for them.
Defendant stated that sometimes plaintiff was “all into it” but other times was not. She averred
that plaintiff had his own routine in the mornings and that she took care of the girls then. She
stated that, one time when plaintiff had the girls overnight by himself because defendant had a
family obligation, he expressed that it was too overwhelming for him and told her that he would
not do it (i.e., care for the girls by himself, overnight) again.


                                                   -3-
         The parties produced various family and friends to testify regarding each other’s parenting
abilities. From our review we glean that witnesses testified in accord with the party that called
them to the stand. While testimony revealed that the parties have faults, it also revealed that both
tried to be, and from the testimony were good parents. Hence, it is difficult to conclude that the
evidence clearly preponderated in the opposition direction from the trial court’s findings that
defendant was favored under factors (b) and (c). Plaintiff contends that the trial court punished
him for being the primary breadwinner and worker for the family. See, e.g., Bofysil v Bofysil, 332
Mich App 232, 246; 956 NW2d 544 (2020) (“Despite treating Bridget as a less viable parent
because she chose to work outside the home, the court declined to credit Bridget for her ability
and willingness to earn an income and provide health insurance for her child.”). But the trial court
expressly cited Bofysil and noted it was finding that defendant was favored for reasons other than
her being with the children for more of the time than plaintiff. It stated that defendant took the
lead on medical and educational issues because of her educational background and stated that
even when the parties were together, she had a greater disposition to care for the children’s needs.
Testimony indicated that plaintiff took the lead on the children’s care even when both parents were
present in the home.

        Plaintiff also argues that the trial court should not have credited defendant’s testimony for
factors (b) and (c) because, at another point in its opinion, the court concluded that defendant had
offered testimony that was not credible. It is true that, at one point, the trial court stated that it did
not find credible defendant’s assertions that plaintiff was an “absentee father” and that she was
essentially a “single parent.” Instead, the trial court stated that the parties had different roles within
the family but that both were “loving, concerned” parents. The trial court, as the finder of fact, was
allowed to conclude that even though defendant exaggerated in some aspects of her testimony, she
was credible in other aspects. Given the applicable standard of review, we discern no record
evidence to serve as a basis for overturning the trial court’s findings regarding factors (b) and (c).

         Next, plaintiff argues that the trial court should not have found that the parties were equal
with regard to factor (d) but instead should have found that plaintiff was favored. The children
had a stable, satisfactory environment in the Traverse City home, where they lived since birth.
Plaintiff relies on this fact in his argument on appeal, and for good reason: it certainly was a
consideration for the trial court to consider. However, factor (d) refers to “[t]he length of time the
child has lived in a stable, satisfactory environment, and the desirability of maintaining
continuity[.]” MCL 722.23 (emphasis added). There was ample record evidence from which the
trial court could find that the children were in a warm, loving atmosphere in Fenton. Defendant
noted that the girls had known their grandparents’ home in Fenton “as a place of stability, and fun
times, and family.” Also, and significantly, AS’s therapist had moved her to a schedule with fewer
appointments because AS was doing so well and was “consistently reporting happy with each
session.” Plaintiff speaks about the fact that defendant may be moving into a different home within
walking distance of her parents’ home in Fenton, but factor (d) speaks to the “environment,” not
just to the physical structure of a home. The evidence did not clearly preponderate in the opposite
direction from the trial court’s finding that the parties were equal on factor (d), because from all
accounts the children would have been equally happy in either environment, even if the Fenton
environment had been the girls’ primary home base for a shorter period.

       Next, plaintiff contends that the trial court erred by finding that defendant was slightly
favored under factor (h) and that the court should have found that he was favored under it or that


                                                   -4-
the parties were equal with respect to it. In finding that defendant was slightly favored under this
factor, the trial court emphasized that the children had more opportunities for socialization with
friends and family—in essence, more of a “community”—in Fenton. The evidence did not clearly
preponderate in the opposite direction from the trial court’s finding. The Traverse City
neighborhood did not contain many children and plaintiff said that the girls did a lot of activities
with adults in Traverse City. Defendant stated that there were multiple children around the girls’
ages who lived in the Fenton neighborhood. Defendant’s grandfather lived nearby, as did her
grandmother’s sister and some cousins. Defendant had been scheduling playdates for the girls
with their young cousins and young friends. Once again, a reversal of the trial court’s finding
regarding this factor is not warranted in light of the applicable standard of review.

        Plaintiff next contends that the trial court should have made a finding under factor (l) and
should have concluded that he was favored under this factor. He mentions defendant’s greater
ability to provide transportation. But the trial court took this into account by ordering that the
exchange point be considerably closer to plaintiff’s residence than to defendant’s. He also
contends that defendant violated a temporary January custody order but does not elaborate upon
this contention. As stated in Wilson v Taylor, 457 Mich 232, 243; 577 NW2d 100 (1998):

               It is not sufficient for a party simply to announce a position or assert an error
       and then leave it up to this Court to discover and rationalize the basis for his claims,
       or unravel and elaborate for him his arguments, and then search for authority either
       to sustain or reject his position. [Quotation marks and citation omitted.]

Here, plaintiff appears to be arguing that defendant violated the January order by enrolling the
girls in schools in Fenton without his consent. But plaintiff also enrolled the girls in schools in
Traverse City without defendant’s consent, and no contempt order was issued in connection with
defendant’s actions. Plaintiff also, in connection with factor (l), mentions defendant’s unilateral
move to Fenton. But the trial court took this into account in its analysis of factor (j).

         In her appeal, defendant attempts to argue that some of the best-interest factors should have
favored her. However, In Truel v City of Dearborn, 291 Mich App 125; 804 NW2d 744 (2010),
this Court stated, “Although an appellee need not file a cross-appeal to argue an alternative basis
for affirming the trial court’s decision, an appellee cannot obtain a decision more favorable than
the decision rendered by the trial court.” Defendant’s arguments concerning the best-interests
factors pertain to “alternative bas[e]s for affirming” the ultimate custody decision. Id. Defendant
also argues, however, that there was no basis for plaintiff to even revisit the January 2021
temporary order or the referee’s custody decision initially adopted by the court. By making this
argument, defendant is seeking a decision “more favorable than the decision rendered by the trial
court,” id., because those earlier orders gave plaintiff fewer visitation rights than the order
ultimately entered. Defendant has failed to file a cross-appeal, and consequently, her arguments
in this latter regard need not be addressed.
                      C. ESTABLISHED CUSTODIAL ENVIRONMENT

        A parent seeking a custody change, to be successful, must show that the change is in the
child’s best interests. MCL 722.27(1)(c). MCL 722.27(1)(c) states, in part, “The court shall not
modify or amend its previous judgments or orders or issue a new order so as to change the


                                                 -5-
established custodial environment of a child unless there is presented clear and convincing
evidence that it is in the best interest of the child.” The custody award in this case was a “new
order” because the January temporary order was issued without an evidentiary hearing. See
Thompson v Thompson, 261 Mich App 353, 359-363; 683 NW2d 250 (2004).

        If a proposed change would not change the ECE, the parent seeking that change must
“establish, by a preponderance of the evidence, that the change is in the child’s best interests.” See
Pierron v Pierron, 486 Mich 81, 93; 782 NW2d 480 (2010), and Shade v Wright, 291 Mich App
17, 23; 805 NW2d 1 (2010). “If a child has an established custodial environment with both parents,
neither parent’s custody may be disrupted absent clear and convincing evidence that the change is
in the child’s best interest.” Bofysil, 332 Mich App at 243.

        The trial court in the present case applied a preponderance-of-the-evidence standard,
indicating that the ECE was with both parents at all times and that “the [ECE] with both parents
that existed before separat[ion] continues.”

         MCL 722.27(1)(c) explains that “[t]he custodial environment of a child is established if
over an appreciable time the child naturally looks to the custodian in that environment for
guidance, discipline, the necessities of life, and parental comfort.” It adds that “[t]he age of the
child, the physical environment, and the inclination of the custodian and the child as to permanency
of the relationship shall also be considered.” MCL 722.27(1)(c).

         Defendant suggests that to determine the ECE, the court needed to look at the
circumstances that existed after the move to Fenton. The Bofysil case is instructive on this point.
In Bofysil, 332 Mich App at 236-237, Bridget and Sarah Bofysil lived together with their child
near Ypsilanti. Sarah left and moved in with her parents in Montague, near Muskegon. Id. at 238.
Also, “Bridget moved to Redford Township, more than two hours away from Sarah and [the child].
Bridget asserted that she could not move closer to Sarah’s new home because she continued to
work in Ypsilanti.” Id. The trial court found that an ECE with Sarah existed, relying in part on
the fact that the child had been mostly with Sarah since the separation. Id. at 239. Bridget argued,
“in part, that the evidence established that [the child] had resided primarily with Sarah since the
separation only because Sarah had withheld and alienated [the child] from her.” Id. at 241. This
Court stated, “The evidence preponderates against the circuit court’s established-custodial-
environment finding. Both parties agreed that from [the child’s] January 2016 birth until Sarah
left the home with [the child] in the middle of June 2018, both parents shared in the care of [the
child].” Id. at 243. The importance of Bofysil is the Court’s emphasis on the child-rearing situation
before Sarah’s departure. Similarly, then, what is important here is the child-rearing situation for
the girls before defendant’s departure. Ample evidence indicates that the ECE at that point was
with both parents; the parties lived together as a family and both parents cared for the children.

         The trial court concluded that its custody award would not change the ECE because the
children would still be looking to both parents for guidance, discipline, comfort, and the necessities
of life. However, caselaw indicates that even if this is the case, a drastic change in the number of
overnights with a child effectuates a change in the ECE.

        In Lieberman v Orr, 319 Mich App 68, 84; 900 NW2d 130 (2017), this Court explained
that if a proposed parenting-time change “alters the established custodial environment, the


                                                 -6-
proposal is essentially a change in custody,” and certain standards for revisiting a prior custody
order as set forth in Vodvarka govern.1 In Lieberman, id. at 73, the defendant mother had primary
physical custody of the parties’ two children, and the parties had joint legal custody. The parties
had stipulated to a parenting-time schedule that gave plaintiff 140 overnights a year and defendant
225 overnights a year. Id. at 72. The plaintiff filed a motion to modify parenting time and change
the children’s schools. Id. at 74. He requested “essentially that the parties swap the current
parenting time schedule.” Id. (quotation marks omitted). The plaintiff argued that the parties had
joint physical custody, that the swap would not materially change the amount of time the children
spent in each home, and that “both parents would continue to share in providing love, support, and
guidance of the minor children[.]” Id. at 75 (quotation marks omitted).

        The defendant disagreed with the plaintiff’s position that the parties had joint physical
custody and disagreed with the plaintiff’s position that the proposed change in parenting time
would not materially change the amount of time the children would spend in each parent’s
household. Id. She argued that the plaintiff’s proposed modifications would change the ECE and
that his request was actually a motion to change custody, “notwithstanding its label[.]” Id.

        The trial court agreed with the plaintiff’s arguments. Id. It analyzed the best-interests
factors of MCL 722.23 under the preponderance-of-the-evidence standard. Id. It granted the
plaintiff’s motion, ultimately awarding plaintiff 225 overnights a year and defendant 140
overnights a year. Id. This was an 85-night increase in the plaintiff’s parenting time. Id.

       This Court considered whether the trial court applied the proper standards to the plaintiff’s
motion, and it found that, despite the label the plaintiff had given to his motion, his “proposed
modifications to parenting time effectively changed physical custody of the children from
defendant to plaintiff.” Id. at 85. It explained:

                The parties’ judgment of divorce awarded legal custody to both parents, but
       physical custody of the children to defendant; the judgment did not award the
       parties joint physical custody. As noted, an award of physical custody primarily or
       solely to one party typically entails a situation in which the children receive
       physical care and supervision primarily from the parent awarded that status. That
       is the case here. In accordance with the parties’ agreement that defendant would
       be the children’s primary physical custodian, the children in the case at bar have
       resided with and been cared for and supervised primarily by defendant since entry
       of the judgment of divorce. Thus, it defies the plain meaning of the word “primary,”
       as well as rudimentary mathematics, to say that reducing the primary custodian’s
       overnights with the children from 225, or nearly 62% of the calendar year, to 140,
       or approximately 38% of the calendar year, does not change primary physical


1
  The standards relate to when “proper cause . . . or . . . change of circumstances” for revisiting a
prior custody order exists. See MCL 722.27(1)(c). Such revisiting of a prior order is not at issue
in the present case, which involved the initial determination of custody following an evidentiary
hearing. See Thompson v Thompson, 261 Mich App 353, 359-363; 683 NW2d 250 (2004).
However, the Lieberman decision is instructive on the issue of the ECE.



                                                -7-
       custody. By proposing a reduction in the number of overnights the children spend
       with defendant to a distinct minority of the year, plaintiff was proposing a change
       in custody, regardless of the label he gave his motion. Accordingly, the proper
       legal standard under which to review his motion was the more burdensome and
       restrictive standard set forth in Vodvarka. . . .

               Even if we were to accept plaintiff’s characterization of his motion as one
       simply to modify parenting time and change schools, we nevertheless would hold
       that the trial court committed error requiring reversal by finding, against the great
       weight of the evidence, that plaintiff’s proposed change would not affect the
       established custodial environment the children share with defendant and by not
       analyzing the motion under the applicable legal framework set forth in Vodvarka.
       [Lieberman, 319 Mich App at 85-86 (footnotes omitted; emphasis added).]

        The Lieberman Court stated that while “minor modifications that leave a party’s parenting
time essentially intact do not change a child’s established custodial environment, significant
changes do.” Id. at 89-90 (citation omitted). Examples provided by the Lieberman Court of such
significant changes include a substantial reduction in the amount of time a parent was to spend
with a child, see Rains v Rains, 301 Mich App 313, 323-324; 836 NW2d 709 (2013), a
modification that changed a parent equally active in a child’s life to a “weekend parent,” see
Powery v Wells, 278 Mich App 526, 528; 752 NW2d 47 (2008), and a change from year-round
near equality of parenting time to one parent having parenting time during the school year and the
other having parenting time during the summer, see Brown v Loveman, 260 Mich App 576, 596;
680 NW2d 432 (2004). Lieberman, 319 Mich App at 90.

        Moreover, in Lieberman, id. at 72, the “children . . . live[d] with defendant during the
school year, and plaintiff received parenting time three weekends a month during the school year
and all but the first and last weeks of the children’s summer vacation.” The defendant had 140
overnights and the plaintiff had 225. Id. The plaintiff sought to “swap” this schedule. Id. at 74.
Significantly, the Court stated:

       [C]entral to the children’s established custodial environment with defendant was
       the support and guidance defendant gave and the material needs she met relative to
       the children’s school attendance. Plaintiff’s proposed modification of parenting
       time would not only substantially reduce the time defendant would spend with the
       children, it would also change the character of her interaction with the children.
       Therefore, the proposal significantly alters the children’s established custodial
       environment with defendant. [Id. at 91-92 (emphasis added).]

        While Lieberman was concerned with the issue regarding whether “proper cause . . . or . . .
change of circumstances” for revisiting a prior custody order existed, see MCL 722.27(1)(c), we
see no reason why its analysis regarding the ECE would not apply here. Both parents had the
children for 365 overnights a year in Traverse City, and the custody order entered by the court was
not only giving plaintiff significantly fewer overnights, it was also substantially changing the
nature of his interaction with the children. Accordingly, the trial court should have applied a clear-
and-convincing evidence standard, and a remand is warranted. Obviously, in most divorce
situations, a child’s overnights with a parent will necessarily be reduced or even halved, and such


                                                 -8-
changes will not necessarily amount to a change in the ECE. But here, plaintiff is receiving
substantially less than 50% of the parenting time and is becoming a weekend parent. As stated in
Powery, 278 Mich App at 528:

                 Here, the evidence presented at the motion hearing showed that if plaintiff
          moved to Traverse City, either she or defendant would be relegated to the role of a
          “weekend” parent. Conversely, when both parties lived in Ludington, they were
          equally active in their daughter’s life. Because any modification of “parenting
          time” based on this move would amount to a change in the established custodial
          environment, an “analysis under the best interest factor framework” was required.
          Therefore, the trial court properly held an evidentiary hearing. [Citation omitted.]

       A remand is warranted so that the trial court can reassess its decision using the proper
standard.

                                      II. DOCKET NO. 361074

       Defendant contends that the trial court made errors in computing the parties’ incomes for
purposes of calculating child support.

                                   A. STANDARDS OF REVIEW

          As this Court stated in Peterson v Peterson, 272 Mich App 511, 515-516; 727 NW2d 393
(2006):

          Child support orders and the modification of such orders are reviewed for an abuse
          of discretion. Whether a trial court properly operated within the statutory
          framework relative to child support calculations and any deviation from the child
          support formula are reviewed de novo as questions of law. [Citations omitted.]

But “factual findings of a trial court in a divorce case are to be reviewed for clear error.” Beason
v Beason, 435 Mich 791, 805; 460 NW2d 207 (1990). Also, this Court “review[s] for an abuse of
discretion a trial court’s decision whether to impute income to a party.” Loutts v Loutts, 298 Mich
App 21, 25-26; 826 NW2d 152 (2012).

          As summarized in Ewald v Ewald, 292 Mich App 706, 714-715; 810 NW2d 396 (2011):

                  A trial court must presumptively follow the MCSF when determining the
          child support obligation of parents. This Court reviews de novo as a question of
          law whether the trial court has properly applied the MCSF. The trial court’s factual
          findings underlying its determination regarding child support are reviewed for clear
          error. The trial court’s discretionary rulings permitted by statute and the MCSF are
          reviewed for an abuse of that discretion. An abuse of discretion occurs when a
          court selects an outcome that is outside the range of reasonable and principled
          outcomes. A trial court abuses its discretion when it relies on a legally improper
          reason for departing from the MCSF in establishing a parent’s child support
          obligation. [Citations omitted.]


                                                  -9-
The last issue raised by defendant on appeal involves a motion for reconsideration. “We review a
trial court’s decision on a motion for reconsideration for an abuse of discretion.” Woods v SLB
Prop Mgt, LLC, 277 Mich App 622, 629; 750 NW2d 228 (2008).

                                       B. CAPITAL GAINS

        MCL 552.605(2) states, in pertinent part, “Except as otherwise provided in this section, the
court shall order child support in an amount determined by application of the child support formula
developed by the state friend of the court bureau as required in section 19 of the friend of the court
act, MCL 552.519.”

     Defendant refers to the following provisions from the Michigan Child Support Formula
(MCSF):

               2.01(A) The term “net income” means all income minus the deductions and
       adjustments permitted by this manual. A parent’s “net income” used to calculate
       support will not be the same as that person’s take home pay, net taxable income, or
       similar terms that describe income for other purposes.

               2.01(B) The objective of determining net income is to establish, as
       accurately as possible, how much money a parent should have available for support.
       All relevant aspects of a parent’s financial status are open for consideration when
       determining support.

               2.01(C) Income includes, but is not limited to, the following:

                                               * * *

               (6) Net capital gains are included as income. When attributable to a single
       event or year, or when cash may not be immediately available to the parent,
       consider them to the extent they can be used to represent income over several years.
       To the extent that a party proves that a portion of the capital gain was considered
       in the property division of the judgment of divorce between the parties, that portion
       should not be included as income.

              2.01(H) Interest earned or potentially earned on inheritances and gifts
       (§2.05(B)) should be considered as income. Impute a reasonable rate when
       determining the potential investment return that could be earned. [2021 MCSF
       2.01(A), (B), (C)(6), and (H).]

        Defendant contends that the trial court erred by not considering plaintiff’s inheritance
money when calculating his income for purposes of child support. However, the record reveals
that the trial court did take plaintiff’s inheritance into account. Jason Bodmer, an income-
assessment expert, was asked about “interest income, dividends and capital gains” related to “a
number of Wells Fargo accounts.” They were related to plaintiff’s separate property. Bodmer
took the income from these accounts into account when determining plaintiff’s three-year average
income for child-support purposes. The average total of the “interest income, dividend income,


                                                -10-
and net capital gains was [approximately] $35,700” a year. He said that there was no need to
impute any income on investments in this case because the amount was known. See 2021 MCSF
2.01(H). As evidenced by the record, the trial court took the amount into account when computing
plaintiff’s income.

       Defendant also argues that the MCSF speaks of “net capital gains” as income, see 2021
MCSF 2.01(C)(6). She argues that the trial court should have included “unrealized” capital gains
associated with the inheritances as part of plaintiff’s income. But the financial experts clearly
explained the nature of capital gains.

        Chris Bott, defendant’s expert, stated that plaintiff had had no realized capital gains for tax
year 2020. He stated, “Unrealized gains, which would be representative of the growth and the
value of the investments over their basis are not reported in a given year until there’s a taxable
event, i.e., they are sold.” He indicated that unrealized capital gains fluctuate continually. The
measurement date for the amount would be “the date that you sold it.” And Bodmer stated:

       [C]apital gains do not include the change in value of capital assets. It seems silly
       to say this, but the very definition of a capital gain is such that a capital gain can
       only be realized if a . . . capital asset is sold for a gain. I say that because it would
       be impossible to assign income associated with a change in value of a capital asset
       and also include income associated with capital gains. Those two concepts are
       mutually exclusive, you can’t include both, right? If you were to include both, you
       would in effect be double counting value.

Bodmer also said that “the change in value of an investment doesn’t actually represent cash
income” and is “not an amount that an individual has access to.” He explained that “net capital
gains” means “capital assets that are sold at a gain, as well as capital assets that are sold at a loss,
the net number of those two.” He said that one does not look at the beginning value of a brokerage
account at a certain date and compare it to the value at another date and impute the difference as
income, “because when the asset is actually sold it will trigger an actual capital gain, which would
capture that change in value.” Bodmer explained that it would be an “absolute nightmare” to try
to continuously capture the value of a brokerage account and use it for imputation of income. He
said that investment accounts “change in value constantly” and added:

       I don’t think anybody would suggest that the individual should be paid back if their
       investment in Apple stock decreased in value. Rather the way it’s handled in the
       child support formula is to capture the income when the asset is actually sold in the
       form of a capital gain or capital loss.

        Bodmer explained that if one were to look at “unrealized capital gains in addition to net
capital gains . . . you will by definition be capturing the same dollar point.” He stated, “To include
both would be such that you would be capturing the increase in value as it occurs and then
recapturing it when they sell it.” Importantly, he explained that “net capital gains . . . by definition
can only occur when a capital asset is sold for a gain.” (Emphasis added.) Bodmer explained that
calculating unrealized gains would be nearly impossible because of the continuously changing
nature of large numbers of “investments and equities.” He further explained that the number on




                                                 -11-
an account pertaining to an unrealized capital gain referred to the gain over the entire life of the
investment and was not an annual amount.

        Given the commonsense notion of “capital gain” as testified to by the expert witnesses, the
trial court properly concluded that no capital gains were to be included in plaintiff’s income.

                             C. CHANGE-IN-CONTROL PAYMENT

       When plaintiff’s company merged with another, he received a change-in-control payment
(CICP) of $683,015.35. Defendant contends that the court should have taken this payment into
account when calculating plaintiff’s income for purposes of child support.

        In Loutts, 298 Mich App at 26-31, this Court concluded that the lower court had discretion
to impute income, for spousal-support purposes, in connection with a business whose value had
been divided between the parties. In the present case, however, an income-producing business is
not at issue. What is at issue is a lump-sum payment. Also, in Loutts, id. at 26, 29-31, the court
had made the property division and had awarded one-half of the value of the company to each
party, and this Court emphasized the wide discretion afforded the trial court in making its property-
division and spousal-support awards. Here, the mediation agreement stated that plaintiff was
taking the CICP, inclusive of company stock. Under the agreement, plaintiff, to balance the
property-settlement monies, was to pay defendant $125,000 within seven days and an additional
$400,000 within 90 days. “Property settlement provisions in a divorce judgment typically are final
and cannot be modified by the court.” Baker v Baker, 268 Mich App 578, 585-586; 710 NW2d
555 (2005). Nothing in the mediation agreement specifies that the CICP would be used to impute
income for purposes of child support.

        The trial court noted that if it were to impute income to plaintiff on the basis of the CICP,
then it should logically impute income to defendant on the basis of the substantial amount of
monies given to her by way of the property settlement.2 The trial court’s reasoning was sound and
no abuse of discretion is apparent with regard to its conclusion that the CICP would not be used to
increase the amount of plaintiff’s income for purposes of child support. Thus, the trial court
properly concluded that the parties had chosen to treat the CICP as an asset to be divided in the
property settlement.

                            D. DEFENDANT’S LIVING SITUATION

        Under the MCSF, the court imputed $1,000 a month to defendant on the basis of savings
associated with her living with her parents. See 2021 MCSF 2.05(C). Defendant contends that
the trial court should have granted her motion for reconsideration and removed this imputation
because she is no longer living with her parents.




2
    The court indicated that defendant had received $900,000.


                                                -12-
       The trial court, in denying the motion for consideration, stated, in pertinent part, that there
was no record evidence that defendant was actually living on her own and no longer receiving free
housing from her parents.

       MCR 2.119(F)(3) states:

               Generally, and without restricting the discretion of the court, a motion for
       rehearing or reconsideration which merely presents the same issues ruled on by the
       court, either expressly or by reasonable implication, will not be granted. The
       moving party must demonstrate a palpable error by which the court and the parties
       have been misled and show that a different disposition of the motion must result
       from correction of the error. [Emphasis added.]

In light of the record, which provides no proof of defendant living apart from her parents and
paying for her own housing, defendant showed no palpable error in connection with the trial court’s
ruling.3

       We affirm in Docket No. 361074. In Docket No. 361068, we affirm in part, reverse in part,
and remand for further proceedings consistent with this opinion. We do not retain jurisdiction.
No costs are awarded to either party. MCR 7.219(A).

                                                              /s/ Douglas B. Shapiro
                                                              /s/ Stephen L. Borrello
                                                              /s/ Christopher P. Yates




3
 We note that MCL 552.517 allows for review of child-support orders by the Friend of the
Court.



                                                -13-